Exhibit FIRST AMENDMENT TO THE CAMERON INTERNATIONAL CORPORATION RETIREMENT SAVINGS PLAN (As Amended Effective January 1, 2008) WHEREAS, Cameron International Corporation (the “Company”) and other Employers have heretofore adopted the Cameron International Corporation Retirement Savings Plan (As Amended and Restated Effective January 1, 2008) (the “Plan”); WHEREAS, the Company desires to amend the Plan on behalf of itself and all Employers to include certain employees hired in connection with the Company’s acquisition of certain assets of Prime Measurement Products, L.L.C. as Profit Sharing Members of the Plan, in accordance with the collective bargaining agreement covering such employees; and WHEREAS, the Company desires to amend the Plan on behalf of itself and all Employers to reflect the final regulations under Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”); NOW, THEREFORE, the Plan shall be amended as follows and such amendments shall supersede the provisions of the Plan to the extent those provisions are inconsistent with the provisions of such amendments: I.Effective as of March21, 2007: 1.The following new Section 1.1(9A) shall be added to the Plan: “(9A)The term “COI Union
